Citation Nr: 1118885	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-37 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lumbar radiculopathy involving the left lower extremity, secondary to service-connected residuals of the fractured transverse process (L2-3) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from July 1971 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg.  In pertinent part of the October 2006 decision, the RO denied service connection for lumbar radiculopathy involving the left lower extremity, secondary to service-connected residuals of the fractured transverse process (L2-3) of the lumbar spine.

The Veteran testified before a Decision Review Officer (DRO) at the RO in October 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, specifically the November 2008 VA examination, the Board finds that further development is warranted.  

The Veteran testified that he has lumbar radiculopathy involving the left lower extremity as a result of his service-connected residuals of the fractured transverse process (L2-3) of the lumbar spine.  

VA arranged for an examination to identify the nature of the claimed disorder and to obtain a medical opinion as to the likelihood that the Veteran has a radiculopathy related to service or a service-connected low back disorder.  The examination was provided in November 2008, and the examination report was signed in January 2009.  Even after the examination, the medical evidence of record remains unclear as to whether or not the Veteran has a current diagnosis of lumbar radiculopathy involving the left lower extremity.  

The Board finds that the findings on this most recent VA examination report were confusing and conflicting.  One section of the report reads as follows:

SUMMARY OF ALL PROBLEMS, DIAGNOSES AND FUNCTIONAL EFFECTS: 
DIAGNOSIS:  Radiculopathy left lower extremity
ETIOLOGY OF PROBLEM:  L2-3 fracture
PROBLEM ASSOCIATED WITH THE DIAGNOSIS:  radiculopathy left lower extremity secondary to lumbar spine fracture L2-3
NERVE DYSFUNCTION:  Yes
PARALYSIS:  Absent
NEURITIS:  Absent
NEURALTGIA:  Present.

Page 18, Report of November 2008 VA Examination (signed January 2009)

At the very end of the VA examination the VA examiner was asked to opine if any neurological abnormality was at least as likely as not a residual of the lumbar spine fracture of L2-L3.  His opinion reads as follows:

No neurologic abnormality was found on EMG examination Lumbar spine fracture L2 -L3. 

RATIONALE FOR OPINION GIVEN:  No neurological abnormality was found on EMG examination.


Page 20, Report of November 2008 VA Examination (signed January 2009)

The findings and opinion on the VA examination appear to be conflicting, and the Board is left without an answer as to whether or not the Veteran has a radiculopathy in the left lower extremity related to the service-connected low back disorder.  

The Veteran must be afforded a new VA examination to determine the nature and likely etiology of his claimed condition.  If it is determined that the Veteran does have a current diagnosis of radiculopathy involving the left lower extremity then the VA examiner should also opine as to whether such radiculopathy is related to service or a service-connected low back disorder.  The VA examiner must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

Prior to any VA examination, attempts should be made to obtain copies of any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the agency of original jurisdiction (AOJ) should obtain for the claims file copies of any outstanding records of pertinent medical treatment from VA and private health care providers.  

2.  After any available and identified records are added to the claims file, the Veteran should be scheduled for a VA examination in order to determine the nature and likely etiology of his claimed radiculopathy involving the left lower extremity.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history, the conflicting findings identified in this remand, and any opinions and assertions regarding whether the Veteran's claimed disorder is related to his service-connected back problem.

The examiner should identify any neurological problems involving the Veteran's left lower extremity.  For each problem diagnosed, the examiner should provide a medical opinion as to whether it is at least as likely as not that the diagnosed disorder is related to (due to or aggravated by) a service-connected low back problem, or any other aspect of the Veteran's period of service.  

3.  Thereafter, the RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (supplemental statement of the case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.	

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


